The opinion of the court was delivered by
Garrison, J.
This was an action of trespass for entering the close of the plaintiff and felling a tree. By the state of the case for appeal it appears that the District Court found as a fact that the plaintiff was seized of the close. As nothing to the contrary appears, this finding must be taken as founded upon competent testimony. Neither the jurisdiction of the District Court nor the act to amend the act creating that court (Pamph. L. 1902, p. 368) are drawn into controversy. The further findings of fact conclude the case upon its merits.
The judgment of the District Court is affirmed.